Citation Nr: 1039052	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-12 556	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than January 22, 2008 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

On August 26, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact 


or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


